Citation Nr: 0908265	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  00-24 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for bronchial asthma. 

2.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected disability, to 
include diabetes mellitus and bronchial asthma. 

3.  Entitlement to service connection for sleep apnea claimed 
as secondary to service-connected disability, to include 
diabetes mellitus and bronchial asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 
1973.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which continued a 30 percent 
evaluation for bronchial asthma.  

In March 2002 and January 2003 rating decisions, the RO 
denied service connection for hypertension and sleep apnea, 
also claimed as secondary to a service connected disability. 

The Board remanded the case to the RO for further development 
in November 2003.  Development has been completed and the 
case is once again before the Board for review.

The issues of entitlement to service connection for 
hypertension and entitlement to service connection for sleep 
apnea, both claimed as secondary to service-connected 
disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bronchial asthma resulted in a FEV-1 of 64 
percent and a FEV-1/FVC of 66 percent; but did not result in 
a FEV-1 of 40 to 55 percent predicted, or; FEV- 1/FVC of 40 
to 55 percent.  Objective medical evidence does not reflect 
monthly visits to a physician for required care of 
exacerbations, or; intermittent courses of systemic 
corticosteroids.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bronchial asthma have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

In a May 2004 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the Veteran was responsible.  This notice was not 
received prior to the initial rating decision.  Despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
RO cured any VCAA notice deficiency by issuing the corrective 
notice in May 2004.  The RO readjudicated the case in an 
August 2008 supplemental statement of the case.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice 
was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of a VCAA notice followed by readjudication of 
the claim by the AOJ); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

The May 2004 letter informed the Veteran that he must submit 
medical evidence which showed his disability had increased in 
severity, and advised the Veteran of the types of medical or 
lay evidence that he may submit to demonstrate a worsening or 
increase in severity of the disability.  However, VA did not 
provide the Veteran with VCAA notice of the type of specific 
evidence necessary to establish a disability rating or 
effective date prior.  See Dingess/Hartman v. Nicholson.  
There was no reference to the effect of the condition's 
worsening on the Veteran's employment and daily life, or to 
the diagnostic criteria for establishing a higher rating for 
his service-connected disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

The failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the Veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the United States Court of Appeals for Veterans 
Claims (Court) to be persuaded that no prejudice resulted 
from a notice error, the record must demonstrate that, 
despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
Veteran clearly described the effect his service-connected 
disability had on his daily activities during on his November 
2000 substantive appeal.  As to the diagnostic criteria for 
establishing a higher disability rating, the Board also finds 
that this error was not prejudicial.  The RO provided the 
Veteran with applicable Diagnostic Codes under which the 
Veteran has been rated in a November 2000 and August 2008 
statements of the case.  In February 2003, March 2003, and 
February 2009 statements, the Veteran's representative has 
cited and discussed applicable criteria from the relevant 
Diagnostic Code in this case.  Thus, as the Board finds the 
Veteran had actual knowledge of these requirements, any 
failure to provide him with adequate notice of this element 
is not prejudicial.  See Sanders, 487 F.3d 881.  

Given the nature of the Veteran's claim, the fact that he was 
examined by VA during the appeal, and was provided the 
criteria required for a higher evaluation, the Board finds 
that a reasonable person would have generally known about the 
requirements necessary to establish a higher rating.  
Therefore, the Board finds that any error in failure to 
provide notice of this element is not prejudicial.  See 
Sanders, 487 F.3d 881.  

The essential fairness was maintained in this case as the 
Veteran demonstrated an understanding of the evidence 
required to substantiate the higher rating sought and that a 
higher rating would be assigned based on the pertinent 
diagnostic criteria.  The criteria were discussed in the SOC, 
and the reasons as to why a higher rating was not warranted 
under that criteria were identified.  Based on the foregoing, 
the Board finds that any VCAA notice error in this case has 
been rendered harmless.

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

The Veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Board notes 
that in a in a February 2009 statement, the Veteran's 
representative contends that the June 2005 VA examination was 
insufficient because it was old and does not accurately 
portray the Veteran's current disability picture.  The Board 
upon reviewing the examination report, as well as the other 
evidence on record, finds that it is sufficient to properly 
adjudicate this matter.  There is no evidence in the record 
dated subsequent to the VA examination that shows a material 
change in the disabilities to warrant a reexamination.  38 
C.F.R. § 3.327(a).  The Veteran and his representative have 
not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record is 
complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods 
where the Veteran's service-connected disabilities result in 
symptoms that would warrant different ratings.

The Veteran has been assigned a 30 percent evaluation under 
Diagnostic Code 6602 for bronchial asthma.  Diagnostic Code 
6602 assigns a 30 percent evaluation with a FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2008).  A 60 percent evaluation is 
assigned with a FEV-1 of 40 to 55 percent predicted, or; FEV- 
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  Id.  A 100 percent 
evaluation is assigned with a FEV-1 of less than 40 percent 
predicted, or; FEV-1/FVC of less than 40 percent, or; more 
than one attack per week with episodes of respiratory 
failure, or; bronchial asthma requiring daily use of high 
dose corticosteroids or immuno-suppressive medications.  Id.  
A note to Diagnostic Code 6602 states that in the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record.  Id.

The Board notes that under VA's rating procedures, use of 
post-bronchodilator findings is standard in pulmonary 
assessment and assures consistent evaluations. See 61 Fed. 
Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary 
function after bronchodilation).

An October 2000 VA examination shows that the Veteran was 
able to control his asthma with inhalers.  He reported that 
he never had to go to the emergency room for asthma.  The 
Veteran was assessed with bronchial asthma with severe 
obstructive and mild restrictive pulmonary impairment with 
significant response to bronchodilator administration, and 
lung parenchyma disease consistent with emphysema.  October 
2000 VA pulmonary function testing shows that the Veteran had 
a FEV-1 of 72 percent predicted.  

A March 2002 VA examination shows that the Veteran was 
treated with Advair, Singulair, and breathing treatments.  
With the above medications, his asthma was noted to be fairly 
well controlled.  The Veteran reported getting major attacks 
on an average of twice a month, and went to the emergency 
room for further treatment.  He reported that for the last 
two years, he was able to manage at home.  The Veteran 
reported that he was followed with a pulmonologist on and off 
since 1994 and stated that he took short courses of steroids, 
on average two to three times a year.  

A June 2005 VA examination shows that the Veteran's 
medications included Albuterol, Advair, Singulair, Flovent, a 
nebulizer with chromolyn sodium and Albuterol solution, 
Rhinocort, Claritin, and Prevacid.  The Veteran reported that 
he was seen by his primary care provider, Dr. M.E.M.  He 
denied any hospitalizations for bronchial asthma.  He 
reported numerous emergency room visits, approximately four 
to five per year.  He was also followed with his primary care 
provider for acute exacerbations of asthma and was treated 
with Prednisone bursts as needed, which were approximately 
two to three per year.  He also reported being treated in the 
emergency room with steroid injections and oral steroid 
Prednisone approximately twice per year.  The Veteran was not 
on any immunosuppressive treatment.  The June 2005 VA 
pulmonary function test reflects a FEV-1 of 64 percent 
predicted and a FEV-1/FVC of 66 percent after use of a 
bronchodilator.  

August 2001 and March 2002 letters from Dr. M.E.M. shows that 
the Veteran had moderate persistent asthma.  His medications 
included Singular, Advair discus, and Pulmoaid for asthma.  
It was noted that his medical conditions were controlled as 
long as he remained compliant with medications.  A December 
2003 treatment report from Dr. M.E.M. shows that the Veteran 
was taking Advair and Singulair and Albuterol as needed for 
asthma.  He had a nebulizer at home as needed.  An August 
2004 letter from Dr. M.E.M. indicates treatment with Advair 
and Singulair and Albuterol for asthma.  Treatment records 
from Dr. M.E.M. do not reflect treatment with 
corticosteroids.  

November 2003 letter form Dr. K.J.G. shows that the Veteran's 
asthma appeared to be reasonably well controlled with 
Singular, Advair, and Albuterol as needed.  In a May 2004 
letter, Dr. K.J.G. stated that the Veteran was treated with 
Advair, Singulair, and long-acting beta agonist therapy along 
with short-acting beta agonist therapy for his asthma.  

VA treatment records dated in February 2003 and August 2003 
note that the Veteran's asthma was treated with Singulair and 
Albuterol for treatment of asthma.  VA treatment records 
dated in October 2004, March 2005, and May 2005 show that the 
Veteran's asthma was in remission and was treated with 
montelukast. 

The Board finds an increased 60 percent evaluation is not 
warranted under Diagnostic Code 6602 where current medical 
evidence does not reflect a FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
corticosteroids.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  
An October 2000 pulmonary function test reflects an FEV-1 of 
72 percent predicted.  A June 2005 VA pulmonary function test 
reflects a FEV-1 of 64 percent predicted and a FEV-1/FVC of 
66 percent after use of a bronchodilator.  

The Veteran is not shown to have had at least monthly visits 
to a physician for required care of exacerbations of asthma.  
VA treatment and private treatment records do not reflect 
monthly visits for acute exacerbations of asthma, and do not 
reflect the use of corticosteroids for treatment of asthma.    

Although Veteran has reported during his June 2005 VA 
examination that he has been seen for emergent care due to 
asthma four to five times per year, and reported treatment 
with corticosteroids, specifically Prednisone, two to three 
times per year in addition to steroid treatment during his 
emergency room visits; the Veteran's reports are not 
supported by objective medical evidence in this case. 

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  The Federal Circuit has held that 
lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Once evidence is determined 
to be competent, the Board must determine whether such 
evidence is also credible.  See Layno v. Brown, 6 Vet. App. 
465 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  In this case, the Veteran is 
competent to report treatment for asthma, as well as current 
medications.  The Board finds, however, that the Veteran's 
testimony is not credible, where in this case, it is simply 
not supported by the objective medical evidence of record.  

During a June 2005 VA examination, the Veteran reported 
having four to five emergency room visits per year for 
exacerbations of asthma, where he was treated with 
corticosteroids.  He reported additional steroid treatment 
from his primary care provider, Dr. M.E.M.  However, VA and 
private treatment records dated from 2000 to 2006 do not make 
any reference to emergency room visits for asthma.  Private 
treatment providers, similarly do not reference any emergent 
care for asthma.  The Veteran himself reported during an 
October 2000 VA examination, that he had never been to an 
emergency room for treatment for asthma.  During a March 2002 
VA examination the Veteran reported emergency room visits, 
but stated that for the last two years, he was able to manage 
at home.  

The Veteran has submitted several lay statements, and has 
submitted several private treatment reports and letters which 
list his current medications for asthma.  None of these 
records reflect treatment with prednisone or other 
corticosteroids.  Notably, treatment reports and letters from 
Dr. M.E.M. dated from 2001 to 2004 list the Veteran's asthma 
medications, but do not indicate any treatment with 
Prednisone or other corticosteroids.  VA treatment records 
dated from 2003 to 2005 all show that the Veteran's asthma 
was controlled with singular or montelukast and various 
inhalers.   Private treatment records, similarly indicate 
that the Veteran's asthma was controlled on his medications.  
Objective medical evidence tends to show that the Veteran's 
asthma is controlled with current medications, and does not 
require intermittent courses of systemic corticosteroids of 
at least three courses a year.  

In light of the foregoing, the Board finds that a higher 
evaluation for bronchial asthma is not warranted.  See 38 
C.F.R. § 4.97, Diagnostic Code 6602.  The most probative 
evidence of record does not establish the level of disability 
required to warrant a higher evaluation for bronchial asthma.  
The appeal is accordingly denied.
	
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.


ORDER

An increased rating for bronchial asthma, in excess of 30 
percent, is denied.


REMAND

The Veteran submitted a timely July 2002 notice of 
disagreement to a March 2002 rating decision which denied 
service connection for hypertension and sleep apnea.  He 
indicated continued disagreement with a January 2003 rating 
decision which denied the Veteran's claims as secondary to 
asthma.  However, a statement of the case which addresses the 
issues of entitlement to service connection for hypertension 
and sleep apnea, to include as secondary to service-connected 
disability to include bronchial asthma or diabetes mellitus, 
has not been associated with the claims file.

The filing of a notice of disagreement places a claim in 
appellate status.  The failure to issue a statement of the 
case in such a circumstance renders a claim procedurally 
defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (2008); see also Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of 
the remand is to give the RO an opportunity to cure this 
defect.  Thereafter, the RO should return the claims file to 
the Board only if the Veteran perfects his appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997) (holding that if the claims file does not contain a 
notice of disagreement, a statement of the case and a VA Form 
9 [substantive appeal], the Board is not required and has no 
authority to decide the claim).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case addressing the issues of 
entitlement to (1) service connection 
for hypertension, claimed as secondary 
to service-connected disability to 
include bronchial asthma or diabetes 
mellitus; and (2) service connection 
for sleep apnea claimed as secondary to 
service-connected disability to include 
bronchial asthma or diabetes mellitus.  
The Veteran should be given an 
opportunity to perfect an appeal by 
submitting a timely substantive appeal.  
The RO should advise the Veteran that 
the claims file will not be returned to 
the Board for appellate consideration 
of these issues following the issuance 
of the statement of the case unless he 
perfects his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


